Exhibit 10.2
ESCROW AGREEMENT


ESCROW AGREEMENT (“Agreement”) dated [Closing Date] by and among GOLDEN GREEN
ENTERPRISES LIMITED, a British Virgin Islands company (“BVICo”), OASIS GREEN
INVESTMENTS LIMITED, a British Virgin Islands company (“Shareholder”) and
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent (the “Escrow
Agent”).


BVICo, China Opportunity Acquisition Corp. (“COAC”), Wealth Green Development
Limited, Henan Green Complex Materials Co., Ltd and the shareholders of BVICo
are the parties to a Merger Agreement dated as of November 12, 2008 (the “Merger
Agreement”) pursuant to which COAC has merged with and into BVICo. Pursuant to
the Merger Agreement, BVICo is to be indemnified in certain respects. The
parties desire to establish an escrow fund as collateral security for the
indemnification obligations under the Merger Agreement that is to consist of
3,000,000 Ordinary Shares of BVICo to be deposited by the Shareholder (the
“Escrow Shares”). Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed to them in the Merger Agreement.


The parties agree as follows:


1. (a) Concurrently with the execution hereof, the Shareholder is delivering to
the Escrow Agent, to be held in escrow pursuant to the terms of this Agreement,
share certificates issued in the name of the Shareholder representing the Escrow
Shares, together with five (5) share transfer instruments separate from
certificate executed in blank by the Shareholder, with medallion signature
guaranties. The Ordinary Shares of BVICo represented by the share certificates
so delivered by the Shareholder to the Escrow Agent are herein referred to in
the aggregate as the “Escrow Fund.”


(b) The Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard
and disburse the Escrow Fund pursuant to the terms and conditions hereof. It
shall treat the Escrow Fund as a trust fund in accordance with the terms of this
Agreement and not as the property of BVICo. The Escrow Agent’s duties hereunder
shall terminate upon its distribution of the entire Escrow Fund in accordance
with this Agreement.


(c) Except as herein provided, the Shareholder and all Permitted Transferees (as
hereinafter defined and, together with the Shareholder, the “Owners”) shall
retain all of their rights as shareholders of BVICo with respect to the BVICo
Ordinary Shares constituting the Escrow Fund during the period any portion of
the Escrow Fund is held by the Escrow Agent (the “Escrow Period”), including,
without limitation, the right to vote their BVICo Ordinary Shares included in
the Escrow Fund.


(d) During the Escrow Period, all dividends payable in cash with respect to the
BVICo Ordinary Shares included in the Escrow Fund shall be paid to the Owners,
but all dividends payable in stock or other non-cash property (“Non-Cash
Dividends”) shall be delivered to the Escrow Agent to hold in accordance with
the terms hereof. As used herein, the term “Escrow Fund” shall be deemed to
include the Non-Cash Dividends distributed thereon, if any.


(e) During the Escrow Period, no sale, transfer or other disposition may be made
of any or all of the BVICo Ordinary Shares in the Escrow Fund except (i) to a
“Permitted Transferee” (as hereinafter defined), (ii) by virtue of the laws of
descent and distribution upon death of any Owner, or (iii) pursuant to a
qualified domestic relations order; provided, however, that such permissive
transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement. As used in
this Agreement, the term “Permitted Transferee” shall include: (x) members of
the Shareholder’s “Immediate Family” (as hereinafter defined); (y) an entity in
which (A) the Shareholder and/or members of the Shareholder’s Immediate Family
beneficially own 100% of such entity’s voting and non-voting equity securities,
or (B) the Shareholder and/or a member of the Shareholder’s Immediate Family is
a general partner and in which the Shareholder and/or members of the
Shareholder’s Immediate Family beneficially own 100% of all capital accounts of
such entity; and (z) a revocable trust established by a Shareholder during his
lifetime for the benefit of the Shareholder or for the exclusive benefit of all
or any of the Shareholder’s Immediate Family. As used in this Agreement, the
term “Immediate Family” means, with respect to the Shareholder, a spouse, lineal
descendants, the spouse of any lineal descendant, and brothers and sisters (or a
trust, all of whose current beneficiaries are members of an Immediate Family of
the Shareholder). In connection with and as a condition to each permitted
transfer, the Permitted Transferee shall deliver to the Escrow Agent an
assignment separate from certificate executed by the Shareholder, with medallion
signature guaranty, or where applicable, an order of a court of competent
jurisdiction, evidencing the transfer of shares to the Permitted Transferee,
together with two (2) assignments separate from certificate executed in blank by
the Permitted Transferee, with medallion signature guaranties, with respect to
the shares transferred to the Permitted Transferee. Upon receipt of such
documents, the Escrow Agent shall deliver to BVICo’s transfer agent the original
share certificate out of which the assigned shares are to be transferred,
together with the executed share transfer instrument separate from certificate
executed by the Shareholder, or a copy of the applicable court order, and shall
request that BVICo issue new certificates representing (m) the number of shares,
if any, that continue to be owned by the transferring Shareholder, and (n) the
number of shares owned by the Permitted Transferee as the result of such
transfer. BVICo, the Shareholder and the Permitted Transferee shall cooperate in
all respects with the Escrow Agent in documenting each such transfer and in
effectuating the result intended to be accomplished thereby. During the Escrow
Period, no Owner shall pledge or grant a security interest in such Owner’s BVICo
Ordinary Shares included in the Escrow Fund or grant a security interest in such
Owner’s rights under this Agreement.

 
 

--------------------------------------------------------------------------------

 

2. Indemnification Claims Procedure.


(a) BVICo, acting through the current or former member or members of COAC’s
Board of Directors who has or have been appointed by BVICo to take all necessary
actions and make all decisions on behalf of BVICo with respect to its rights to
indemnification under Article VII of the Merger Agreement (the “Committee”), may
make a claim for indemnification pursuant to the Merger Agreement
(“Indemnification Claim”) against the Escrow Shares in the Escrow Fund by giving
notice (a “Notice”) to the Shareholder (with a copy to the Escrow Agent)
specifying (i) the covenant, representation, warranty, agreement, undertaking or
obligation contained in the Merger Agreement which it asserts has been breached
or otherwise entitles BVICo to indemnification and (ii) in reasonable detail,
the nature and dollar amount of any Indemnification Claim. The Committee also
shall deliver to the Escrow Agent (with a copy to the Shareholder), concurrently
with its delivery to the Escrow Agent of the Notice, a certification as to the
date on which the Notice was delivered to the Shareholder.


(b) If the Shareholder shall give a notice to the Committee (with a copy to the
Escrow Agent) (a “Counter Notice”), within 30 days following the date of receipt
(as specified in the Committee’s certification) by the Shareholder of a copy of
the Notice, disputing whether the Indemnification Claim is indemnifiable under
the Merger Agreement, the Committee and the Shareholder shall attempt to resolve
such dispute by voluntary settlement as provided in Section 2(c) below. If no
Counter Notice with respect to an Indemnification Claim is received by the
Escrow Agent from the Shareholder within such 30-day period, the Indemnification
Claim shall be deemed to be an Established Claim (as hereinafter defined) for
purposes of this Agreement.


(c) If the Shareholder delivers a Counter Notice to the Escrow Agent, the
Committee and the Shareholder shall, during the period of 60 days following the
delivery of such Counter Notice or such greater period of time as the parties
may agree to in writing (with a copy to the Escrow Agent), attempt to resolve
the dispute with respect to which the Counter Notice was given. If the Committee
and the Shareholder shall reach a settlement with respect to any such dispute,
they shall jointly deliver written notice of such settlement to the Escrow Agent
specifying the terms thereof. If the Committee and the Shareholder shall be
unable to reach a settlement with respect to a dispute, such dispute shall be
resolved by arbitration pursuant to Section 2(d) below.


(d) If the Committee and the Shareholder cannot resolve a dispute prior to
expiration of the 60-day period referred to in Section 2(c) above (or such
longer period as the parties may have agreed to in writing), then such dispute
shall be submitted (and either party may submit such dispute) to arbitration as
set forth in Section 7 hereof.

 
C-2

--------------------------------------------------------------------------------

 

(e) As used in this Agreement, “Established Claim” means any (i) Indemnification
Claim deemed established pursuant to the last sentence of Section 2(b) above,
(ii) Indemnification Claim resolved in favor of BVICo by settlement pursuant to
Section 2(c) above, resulting in a dollar award to BVICo, (iii) Indemnification
Claim established by the decision of an arbitrator pursuant to Section 2(d)
above, resulting in a dollar award to BVICo, (iv) Third Party Claim that has
been sustained by a final determination (after exhaustion of any appeals) of a
court of competent jurisdiction, or (v) Third Party Claim that the Committee and
the Shareholder have jointly notified the Escrow Agent has been settled in
accordance with the provisions of the Merger Agreement.


(f) (i) Promptly after an Indemnification Claim becomes an Established Claim,
the Committee and the Shareholder shall jointly deliver a notice to the Escrow
Agent (a “Joint Notice”) directing the Escrow Agent to pay to BVICo, and the
Escrow Agent promptly shall pay to BVICo, an amount equal to the aggregate
dollar amount of the Established Claim (or, if at such time there remains in the
Escrow Fund less than the full amount so payable, the full amount remaining in
the Escrow Fund).


(ii) Payment of an Established Claim shall be made from Escrow Shares pro rata
from the account maintained on behalf of each Owner. For purposes of each
payment, such shares shall be valued at the “Fair Market Value” (as defined
below). However, in no event shall the Escrow Agent be required to calculate
Fair Market Value or make a determination of the number of shares to be
delivered to BVICo in satisfaction of any Established Claim; rather, such
calculation shall be included in and made part of the Joint Notice. The Escrow
Agent shall transfer to BVICo out of the Escrow Fund that number of BVICo
Ordinary Shares necessary to satisfy each Established Claim, as set out in the
Joint Notice. Any dispute between the Committee and the Shareholder concerning
the calculation of Fair Market Value or the number of shares necessary to
satisfy any Established Claim, or any other dispute regarding a Joint Notice,
shall be resolved between the Committee and the Shareholder in accordance with
the procedures specified in Section 2(d) above, and shall not involve the Escrow
Agent. Each transfer of shares in satisfaction of an Established Claim shall be
made by the Escrow Agent delivering to BVICo one or more share certificates held
in each Owner’s account evidencing not less than such Owner’s pro rata portion
of the aggregate number of shares specified in the Joint Notice, together with
share transfer instruments separate from certificate executed in blank by such
Owner and completed by the Escrow Agent in accordance with instructions included
in the Joint Notice. Upon receipt of the share certificates and share transfer
assignments, BVICo shall deliver to the Escrow Agent new certificates
representing the number of shares owned by each Owner after such payment. The
parties hereto (other than the Escrow Agent) agree that the foregoing right to
make payments of Established Claims in BVICo Ordinary Shares may be made
notwithstanding any other agreements restricting or limiting the ability of any
Owner to sell any shares of BVICo or otherwise. The Committee and the
Shareholder shall be required to exercise utmost good faith in all matters
relating to the preparation and delivery of each Joint Notice. As used herein,
“Fair Market Value” means the average reported closing price for the BVICo
Ordinary Shares for the ten trading days ending on the last trading day prior to
(x) the day the Established Claim is paid with respect to Indemnification Claims
paid on or before the Indemnity Escrow Termination Date, and (y) the Indemnity
Escrow Termination Date with respect to shares constituting the Pending Claims
Reserve (as hereinafter defined) on the Indemnity Escrow Termination Date.


(iii) Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, the Shareholder shall
have the right to substitute for the Escrow Shares that otherwise would be paid
in satisfaction of such claim (the “Claim Shares”), cash in an amount equal to
the Fair Market Value of the Claim Shares (“Substituted Cash”). In such event
(i) the Joint Notice shall include a statement describing the substitution of
Substituted Cash for the Claim Shares, and (ii) substantially contemporaneously
with the delivery of such Joint Notice, the Shareholder shall cause currently
available funds to be delivered to the Escrow Agent in an amount equal to the
Substituted Cash. Upon receipt of such Joint Notice and Substituted Cash, the
Escrow Agent shall (y) in payment of the Established Claim described in the
Joint Notice, deliver the Substituted Cash to BVICo in lieu of the Claim Shares,
and (z) cause the Claim Shares to be returned to the Shareholder.

 
C-3

--------------------------------------------------------------------------------

 

(g) On the first Business Day after the Indemnity Escrow Termination Date, upon
receipt of a Joint Notice, the Escrow Agent shall distribute and deliver to each
Owner certificates representing Escrow Shares then in such Owner’s account in
the Escrow Fund less that number of shares in such Owner’s account equal to the
sum of (i) the number of shares applied in satisfaction of Indemnification
Claims made prior to that date and (ii) the number of shares in the Pending
Claims Reserve allocated to such Owner’s account, as provided in the following
sentence. If, at such time, there are any Indemnification Claims with respect to
which Notices have been received but which have not been resolved pursuant to
Section 2 hereof or in respect of which the Escrow Agent has not been notified
of, and received a copy of, a final determination (after exhaustion of any
appeals) by a court of competent jurisdiction, as the case may be (in either
case, “Pending Claims”), and which, if resolved or finally determined in favor
of BVICo, would result in a payment to BVICo, the Escrow Agent shall retain in
the Pending Claims Reserve that number of BVICo Ordinary Shares having a Fair
Market Value equal to the dollar amount for which indemnification is sought in
such Indemnification Claim, allocated pro rata from the account maintained on
behalf of each Owner. The Committee shall certify to the Escrow Agent the Fair
Market Value to be used in calculating the Pending Claims Reserve and the number
of BVICo Ordinary Shares to be retained therefor. Thereafter, if any Pending
Claim becomes an Established Claim, the Committee and the Shareholder shall
deliver to the Escrow Agent a Joint Notice directing the Escrow Agent to deliver
to BVICo the number of shares in the Pending Claims Reserve in respect thereof
determined in accordance with Section 2(f) above and to deliver to each Owner
the remaining shares in the Pending Claims Reserve allocated to such Pending
Claim, all as specified in a Joint Notice. If any Pending Claim is resolved
against BVICo, the Committee and the Shareholder shall deliver to the Escrow
Agent a Joint Notice directing the Escrow Agent to pay to each Owner its pro
rata portion of the number of shares allocated to such Pending Claim in the
Pending Claims Reserve.


(h) As used herein, the “Pending Claims Reserve” shall mean, at the time any
such determination is made, that number of Escrow Shares in the Escrow Fund
having a Fair Market Value equal to the sum of the aggregate dollar amounts
claimed to be due with respect to all Pending Claims (as shown in the Notices of
such Claims).


3. The Escrow Agent, the Committee and the Shareholder shall cooperate in all
respects with one another in the calculation of any amounts determined to be
payable to BVICo and the Owners in accordance with this Agreement and in
implementing the procedures necessary to effect such payments.


4. (a) The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein. It is understood that the Escrow Agent is not a trustee or
fiduciary and is acting hereunder merely in a ministerial capacity.


(b) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.


(c) The Escrow Agent’s sole responsibility upon receipt of any notice requiring
any payment to BVICo pursuant to the terms of this Agreement or, if such notice
is disputed by the Committee or the Shareholder, the settlement with respect to
any such dispute, whether by virtue of joint resolution, arbitration or
determination of a court of competent jurisdiction, is to pay to BVICo the
amount specified in such notice, and the Escrow Agent shall have no duty to
determine the validity, authenticity or enforceability of any specification or
certification made in such notice.


(d) The Escrow Agent shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 4(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

 
C-4

--------------------------------------------------------------------------------

 

(e) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder by its giving the other parties hereto written notice and
such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Committee and the Shareholder. If no new escrow agent is so appointed within the
60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Fund with any court it reasonably deems
appropriate.


(f) The Escrow Agent shall be indemnified and held harmless by BVICo from and
against any expenses, including counsel fees and disbursements, or loss suffered
by the Escrow Agent in connection with any action, suit or other proceeding
involving any claim which in any way, directly or indirectly, arises out of or
relates to this Agreement, the services of the Escrow Agent hereunder, or the
Escrow Fund held by it hereunder, other than expenses or losses arising from the
gross negligence or willful misconduct of the Escrow Agent. Promptly after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall notify the other
parties hereto in writing. In the event of the receipt of such notice, the
Escrow Agent, in its sole discretion, may commence an action in the nature of
interpleader in the United States District Court for the Central Division of
California in Orange County, California.


(g) The Escrow Agent shall be entitled to reasonable compensation from BVICo for
all services rendered by it hereunder. The Escrow Agent shall also be entitled
to reimbursement from BVICo for all expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.


(h) From time to time on and after the date hereof, the Committee and the
Shareholder shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.


(i) Notwithstanding anything herein to the contrary, the Escrow Agent shall not
be relieved from liability hereunder for its own gross negligence or its own
willful misconduct.


5. This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.


6. This Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors, assigns and legal representatives, shall
be governed by and construed in accordance with the law of New York applicable
to contracts made and to be performed therein. This Agreement cannot be changed
or terminated except by a writing signed by the Committee, the Shareholder and
the Escrow Agent.


7. All disputes arising under this Agreement between the Committee and the
Shareholder, including a dispute arising from a party’s failure or refusal to
sign a Joint Notice, shall be submitted to arbitration in the same manner as
disputes under the Merger Agreement are to be arbitrated pursuant to Section
9.13 thereof. The Committee and the Shareholder each hereby consents to the
exclusive jurisdiction of the federal and state courts sitting in New York
County, New York, with respect to any claim or controversy arising out of this
Agreement. Service of process in any action or proceeding brought against the
Committee or the Shareholder in respect of any such claim or controversy may be
made upon it by registered mail, postage prepaid, return receipt requested, at
the address specified in Section 8, with copies delivered by nationally
recognized overnight carrier to Graubard Miller, The Chrysler Building, 405
Lexington Avenue, New York, N.Y. 10174-1901, Attention: David Alan Miller, Esq.,
and to [BVICo to specify name and address of party to be copied on its behalf].

 
C-5

--------------------------------------------------------------------------------

 

8. All notices and other communications under this Agreement shall be in writing
and shall be deemed given if given by hand or delivered by nationally recognized
overnight carrier, or if given by telecopier and confirmed by mail (registered
or certified mail, postage prepaid, return receipt requested), to the respective
parties as follows:
 
 
A.
If to the Committee, to it at:

 
Golden Green Enterprises Limited
No. 69 Hualibei Street
Longhai Middle Road
Henan, China Telecopier No.:


with a copy to:


Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Attention: David Alan Miller, Esq.
Telecopier No.: 212-818-8881
 
 
B.
If to the Shareholder, to it at:

 
[To follow]
with a copy to:
[To follow]
 
 
C.
If to the Escrow Agent, to it at:

 
Continental Stock Transfer & Trust Company
2 Broadway
New York, New York 10004
Attention: Steven G. Nelson
Telecopier No.: 212-509-5150


or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.


9. (a) If this Agreement requires a party to deliver any notice or other
document, and such party refuses to do so, the matter shall be submitted to
arbitration as provided for herein.


(b) All notices delivered to the Escrow Agent shall refer to the provision of
this Agreement under which such notice is being delivered and, if applicable,
shall clearly specify the aggregate dollar amount due and payable to BVICo.


(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.


IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.


[Signatures are on following page]

 
C-6

--------------------------------------------------------------------------------

 
 
[Signature Page to Escrow Agreement]
 
GOLDEN GREEN ENTERPRISES LIMITED
 
By: 
Name: 
Title: 
 
OASIS GREEN INVESTMENTS LIMITED
 
ESCROW AGENT
CONTINENTAL STOCK TRANSFER & TRUST COMPANY
 
By: 
Name: 
Title:  


 
C-7

--------------------------------------------------------------------------------

 
 